DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021 has been entered.
 
Response to Amendment
3. The amendment filed on June 25, 2021 has been fully considered. The amendment to instant claims 1, 6 is acknowledged. Specifically, claim 1 has been amended to include the limitations of the inorganic powder being magnesium oxide, magnesium hydroxide, or calcium oxide, the inorganic powder having an average particle size of 3 to  25 µm, and  a polyurethane foam made by the polymer foam system has less than 25 percent volume change after exposure to an environment of 70 degrees Celsius (°C) and 97 % relative humidity for 24 hours. These limitations were tyaken from instant specification (p.2, lines 5-10 and Table 2 of instant specification). In light of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al (US 2011/0313091) in view of Popa et al (US 2014/0369850), Anderson et al (US 8,653,174), Ryugo et al (US 6,221,929)  and Buffy et al (US 2010/0101165).

5.  Argyropoulos et al discloses a multicomponent coating composition for producing cross-linked polyurethanes, the composition comprising two separate components in a form of a kit ([0120]):
- a first component A) comprising a polycarbamate having functionality of 3 or more ([0014]) and
- a second component B) comprising a polyaldehyde having two or three aldehyde groups ([0061]), i.e. functionality of 2 or 3; 

6.  The composition may further comprise additional ingredients ([0055]); specifically the composition further comprises an inert finely-divided powder as a filler ([0114]).

7.  The multicomponent composition comprises “a stabilized mixture”, i.e. a physical combination of ingredients that will not undergo a curing step ([0120]).
Since the multicomponent composition is required to prevent premature curing and is cited as “stabilized mixture”, therefore, it would have been obvious to a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific combination of the ingredients in the component A) and in the component B) so to prevent any potential reactions between the ingredients, including the separation of the inorganic pigments, powders/ fillers from the acid catalysts, e.g.  to avoid the reaction between the calcium carbonate pigment with the acid (as to instant claims 1 and 6). Further, it would have been obvious to a one of ordinary skill in the art to place the inorganic pigments, powders/ fillers in the component B) and the acid catalyst in the component A), since it would have been obvious to choose materials based on their suitability (as to instant claims 2, 7-8). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). In re Ruff 118 USPQ 343 (CCPA 1958).

	

9.  The crosslinked polyurethane is useful as an adhesive, coating or sealant and is used for preparing an article comprising the same ([0048]). The produced cross-linked polyurethane comprises improved water resistance, increased hardness and improved adhesion ([0049], [0092]).
10.  The composition is applied by spraying, rolling ([0115]) and the substrate being coated or sealed can be of any shape ([0115]) and comprises any material like wood, metal, ceramic or plastic ([0116]). The composition maybe disposed between two substrates ([0117]).

11. Argyropoulos et al does not recite the number average molecular weight of the polycarbamate and thereby does not recite the average equivalent weight of the carbamate, and does not recite the amount of used acid catalyst.

12. However, Popa et al discloses a curable composition comprising:
a) a polyaldehyde having two or more aldehyde groups ([0024]), i.e. functionality is two or more;
b) 0.1-5%wt of an acid catalyst, specifically p-toluenesulfonic acid ([0041], [0045]);
c) an polycarbamate having Mn of 1,000-1,500 and functionality of at least 3 or at least 4 ([0053]);
d) one or more fillers (Abstract).

Further, based on the teachings of Popa et al, it would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific molecular weight, the functionality, and thereby an average equivalent weight, of used polycarbamate, so to produce the final composition having desired properties. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
13.  The method for making the composition comprises mixing the components a)-d) in any mixing device ([0062]).
14.  The composition is curable at room temperature providing a high degree of cross-linking ([0063]).

15. Since both Argyropoulos et al and Popa et al are related to cross-linkable compositions comprising polycarbamate, polyaldehyde, acid catalyst and fillers, used for making cross-linked compositions, and thereby belong to the same field of endeavor, wherein Popa et al discloses the use of polycarbamate having Mn of 1000 and functionality of 4, and the acid catalyst used in amount of as high as 5%wt to produce the cross-linked compositions cured at room temperature providing a high degree of  Argyropoulos et al and Popa et al, and to include, or obvious to try to include, the polycarbamate and the acid catalyst as taught by Popa et al as the polycarbamate and the acid catalyst components in the composition of Argyropoulos et al, so to provide the cross-linking compositions cured at room temperature providing a high degree of crosslinking, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

16. Thus, the two-component composition of Argyropoulos et al in view of Popa et al, upon combining the two components of the kit, provides cross-linked polyurethane coatings of the substrates.

17.  Argyropoulos et al in view of Popa et al do not specify the filler being calcium oxide having particle size of 3-25 micron.

18. However,
1) Anderson et al discloses a multicomponent composition in the form of a kit for preparing a polyurethane comprising s separate first component and a separate second component (col. 19, lines 52-55), wherein the first component comprises a polycarbamate and the second component comprises a polyaldehyde (Abstract), wherein the multicomponent composition further includes a dehydrating agent  (col. 7, lines 46-55), wherein the composition produces polyurethane coatings having water resistance (col. 18, lines 51-52). The polyurethane is used for forming foams (col. 1, lines 20-22).
Ryugo et al discloses a polyurethane foam prepared from a polyurethane-forming composition, wherein said composition comprises a calcium oxide having particle size of 0.1-50 microns in amount of preferably 0.8-6%wt as a dehydrating agent (col. 4, lines 29-35, Abstract; col. 2, lines 15-22; col. 7, lines 65-67).

19.  Since both the polyurethanes produced from polycarbamate and polyaldehyde multi-component compositions and the polyurethane in the form of a foam are taught in the art to further include dehydrating agent to remove water and provide said polyurethanes with water resistance, as taught by Anderson et al and Ryugo et al, wherein Ryugo et al specifies said dehydrating agents being calcium oxide having particle size of 0.1-50 micron, therefore, based on the combined teachings of Anderson et al, Ryugo et al and Argyropoulos et al in view of Popa et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially, the calcium oxide having particle size of 0.1-50 micron in the multi-component composition for making polyurethane of Argyropoulos et al in view of Popa et al so to remove water and provide the composition with water resistance as well, given such is desired depending on the conditions, i.e. temperature and/or humidity, for the use of the polyurethane of Argyropoulos et al in view of Popa et al, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
Argyropoulos et al in view of Popa et al, Anderson et al and Ryugo et al, so to produce the polyurethane having a desired level of water resistance as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

21. Though the two-component composition of Argyropoulos et al in view of Popa et al, Anderson et al and Ryugo et al is cited as being used for making cross-linked polyurethanes and foams (col. 1, lines 20-22 of Anderson et al), said composition is not specified as comprising a blowing agent and being a foam system.

22.  However, Buffy et al discloses a filled polyurethane foam produced by reaction of two polyurethane-forming reactants, wherein a mineral filler, specifically calcium oxide or magnesium hydroxide ([0029], as to instant claim 3)  having a particle size of 50 micron or less, such as 1-50 micron, is mixed into the one or both of the two polyurethane-producing components in amount of 5-70%wt ([0026]-[0028]), wherein the produced polyurethane foam including said mineral filler has increased fire resistance and improved structural properties ([0030], [0031]). The composition further comprises a blowing agent in one of the reactant components ([0035], [0045]-[0048], [0059]).

The polyurethane foamable composition is having substantial adhesion to wood, metal, plastic, and is bonded to a material making up a door, such as door frame ([0069]), which appears to be a substrate.

23. Since all of Buffy et al and Argyropoulos et al in view of Popa et al, Anderson et al and Ryugo et al are related to two-component polyurethane-producing compositions having high adhesion, being applied to different substrates including wood, and thereby belong to the same field of endeavor, wherein Buffy et al discloses said polyurethane-producing two component  composition further comprising calcium oxide or magnesium hydroxide and a blowing agent to produce a filled polyurethane foam used for bonding to wood substrates such as doors, providing increased fire resistance and improved structural properties, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Buffy et al and Argyropoulos et al in view of Popa et al, Anderson et al and Ryugo et al, and to include the blowing agent and calcium oxide in the two-component polyurethane-producing composition of Argyropoulos et al in view of Popa et al, so to produce the coating of said composition in the form of a foam (as to instant claim 4) and further ensure the coating having increased fire resistance and improved structural properties, suitable for making doors as well, thereby arriving the present invention. Case law holds that the selection of a known material KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Buffy et al comprises:
- 5%wt of an acid catalyst such as p-toluenesulfonic acid (molar mass 172.2) ([0041], [0045] of Popa et al), and 
- 5%wt of the calcium oxide (molar mass 56.1) having the preferable size of 20 microns ([0027] of Buffy et al and col. 7, lines 65-67 of Ryugo et al), therefore, 
the molar ratio of the calcium oxide to the p-toluenesulfonic acid will be 0.089/0.029=3 and the particle size of calcium oxide (20 micron) divided by said molar ratio will be 20/3=6.66 (as to instant claims 1 and 6).

Given the composition of Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Buffy et al comprises:
- 5%wt of an acid catalyst such as p-toluenesulfonic acid (molar mass 172.2) ([0041], [0045] of Popa et al), and 
- 6%wt of the calcium oxide (molar mass 56.1) having the preferable size of 20 microns ([0027] of Buffy et al and col. 7, lines 65-67 of Ryugo et al), therefore, 
the molar ratio of the calcium oxide to the p-toluenesulfonic acid will be 0.1/0.029=3.68 and the particle size of calcium oxide (20 micron) divided by said molar ratio will be 20/3.68=5.43 (as to instant claims 1 and 6).

Given the composition of Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Buffy et al comprises:
Popa et al), and 
- 6%wt of the calcium oxide (molar mass 56.1) having the preferable size of 10 microns ([0027] of Buffy et al and col. 7, lines 65-67 of Ryugo et al), therefore, 
the molar ratio of the calcium oxide to the p-toluenesulfonic acid will be 0.1/0.029=3.68 and the particle size of calcium oxide (10 micron) divided by said molar ratio will be 10/3.68=2.7 (as to instant claims 1 and 6).

Given the composition of Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Buffy et al comprises:
- 5%wt of an acid catalyst such as p-toluenesulfonic acid (molar mass 172.2) ([0041], [0045] of Popa et al), and 
- 2%wt of the calcium oxide (molar mass 56.1) having the preferable size of 10 microns ([0027] of Buffy et al and col. 7, lines 65-67 of Ryugo et al), therefore, 
the molar ratio of the calcium oxide to the p-toluenesulfonic acid will be 0.03/0.029=1.23 and the particle size of calcium oxide (10 micron) divided by said molar ratio will be 10/1.23=8.13 (as to instant claims 1 and 6).

25.  Since the multicomponent foam composition of Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Buffy et al is cited as “stabilized mixture”, therefore, it would have been obvious to a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific combination of the ingredients in the component A) and in the component B) so to prevent any potential 

26. Since the polyurethane foam produced from the multi-component composition of Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Buffy et al is made from the same composition as that claimed in instant invention, and is produced by substantially the same process as claimed in instant invention, therefore, the polyurethane foam of Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Buffy et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the same properties as that claimed in instant invention, or the properties having ranges overlapping with or close to those as claimed in instant invention, including density and volume change, i.e. the volume change after exposure the polyurethane foam to an environment of 70ºC and 97% relative humidity for 24 hours, as well, especially since it would comprise calcium oxide having preferable size of about 20 micron specifically added as a dehydrating agent in amount of 0.8-In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

27.  Further, since the specific properties of the foam, including density, strength, fire resistance, water resistance/volume change and curing rate, depend on the specific relative amounts of the components of said composition, i.e. blowing agent, mineral fillers/calcium oxide, acid catalysts, on the size of the calcium oxide particles and on functionality of each of the polyaldehyde and the polycarbamate, therefore, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific types and relative amounts of the used components, and size of the calcium oxide particles, so to produce the polyurethane foam having a desired density, strength, fire resistance, water resistance and curing rate, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Further, the evidence of unexpected results of instant invention is based on specific compositions that include polycarbamates having functionality of 3.8 and 3.4, mixed in specific molar ratios with a specific single polyaldehyde CHDA and reacted in the presence of a single specific acid catalyst p-toluenesulfonic acid used in a specific molar ratio, and further in the presence of CaO, MgO or Mg(OH)2 particles having size of 3-25 micron. Instant claims are silent with respect to the relative amounts and molar or weight ratios of the components, specifically inorganic powder and acid catalyst,  in the composition. Therefore, the provided evidence of unexpected results is not commensurate in scope with instant claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). Further, the comparative example O showing the use of polycarbamate with functionality 2.8 (outside the claimed range) shows the hydrolytic stability of 8.3% vol change, which value is about the same or even less than those for inventive example 


Response to Arguments
29.  Applicant's arguments filed June 25, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764